Citation Nr: 0710244	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-05 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left great toe 
injury, with residuals of a foot fungus.

2.  Entitlement to service connection for a left great toe 
injury, with residuals of a foot fungus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from February 
1960 to May 1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied service connection for a left great 
toe injury.  In January 2007, the veteran testified at a 
Travel Board hearing held at the RO.

The issue of service connection for a left great toe injury 
is addressed in the remand attached to this decision and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not timely appeal a September 1992 rating 
decision that denied service connection for a foot fungus or 
a May 1999 rating decision that denied service connection for 
a left great toe injury and found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a foot fungus.

2.  Evidence received since the May 1999 rating decision is 
not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The evidence of record does not show that the veteran 
suffered any left foot injury during service.

CONCLUSIONS OF LAW

1.  The September 1992 rating decision that denied service 
connection for a foot fungus and May 1999 rating decision 
that denied service connection for a left great toe injury 
and found that new and material evidence had not been 
submitted to reopen a claim for service connection for a foot 
fungus, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left great toe injury, 
with residuals of a foot fungus.  38 U.S.C.A §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for entitlement to service connection for a 
left great toe injury, with residuals of a foot fungus are 
not met.  38 U.S.C.A. §§ 1110, 1153, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2005; a rating 
decision in December 2001; and a statement of the case in 
January 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  However, 
the issue of whether new and material evidence has been 
submitted to reopen the claim is being resolved in favor of 
the claimant.  Therefore, the Board finds that the 
requirements outlined in Kent for the claim of new and 
material evidence are no longer applicable in this case.  
Furthermore, the case was adjudicated by the RO as a claim 
for service connection, so proceeding to adjudicate the claim 
for service connection following the reopening of the claim 
is not prejudicial to the veteran.

New and Material Evidence

In a decision dated September 1992, the RO denied the 
veteran's claim for service connection for a foot fungus.  In 
May 1999, the RO denied service connection for a left big toe 
injury and found that new and material evidence had not been 
submitted to reopen a claim for service connection for a foot 
fungus.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, 
the September 1992 and May 1999 decisions became final 
because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in August 2000.  Under the 
applicable provisions, "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Furthermore, the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the VA at the time of the September 1992 
rating decision consisted of service medical records.  The RO 
found that there was no evidence that the veteran's 
disability was incurred in service.  The claim was again 
denied in May 1999.

The veteran's service medical records include a September 
1991 note showing treatment at the U.S. Naval Dispensary with 
a handwritten notation that could read "left foot," but 
could also be the signature of the treating physician.  The 
May 1963 separation examination report is negative for 
findings, symptoms, complaints, or diagnoses of a foot fungus 
or injury to the left great toe.

The September 1992 rating decision denied service connection 
for a left great toe injury as there was no evidence that the 
disability was incurred in service.  The May 1999 rating 
decision again denied service connection for a left great toe 
injury and found that the veteran failed to submit new and 
material evidence in support of his claim because while the 
evidence showed a current diagnosis of a foot fungus, the 
evidence failed to show any relationship between the current 
foot disability and the veteran's service.

The new medical evidence includes a February 2000 private 
medical opinion that the veteran's condition "is probably 
related to the accident that happened while on active duty 
with the US Navy."  The Board must presume this evidence 
credible for the purpose of determining whether to reopen the 
claim.

The Board finds that the evidence received since the last 
final decision is new and material evidence and bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  The February 2000 
private physician's opinion is new and material evidence.  
New and material evidence having been submitted, the claim 
for service connection for great left toe with residuals of a 
foot fungus, is reopened, and the appeal is granted to that 
extent only.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

The veteran contends that while stationed at a degaussing 
station in Norfolk, Virginia, his left great toe was injured 
when a barrel landed on the his left foot.  He has stated 
that treatment received at the degaussing station consisted 
of drilling a hole through the top of the nail on the left 
great toe to relieve pressure.  He received treatment at the 
degaussing station and was then transferred to the U.S.S. 
Intrepid.  Upon discharge from active duty, the veteran 
served in the Navy Reserves followed by service in the New 
York Army National Guard.

The veteran's service medical records are silent for any 
complaints, treatment, or diagnoses of left foot disorders 
while on active duty.  His May 1963 service separation 
examination found his feet to be normal.  While the veteran 
has argued that a September 1961 service medical report shows 
treatment for the left foot, the Board has examined that 
document and disagrees.  It appears that the notation that 
the veteran believes to say "left foot" is actually the 
signature of the treating physician.

The veteran's October 1963 enlistment examination into the 
New York Army Reserve National Guard found his feet to be 
normal.  In an accompanying report of medical history, the 
veteran denied having, or having ever had, arthritis; bone, 
joint, or other deformity; lameness; and foot trouble.

An April 1999 VA general medical examination found a fungus 
infection of the feet and toenails and referred the veteran 
to podiatry for orthopedic problems.

At an April 1999 VA feet examination, the veteran recounted 
his inservice injury to the left great toe.  He stated that 
the toe swelled and he was treated on an emergency basis, 
receiving an irrigation and debridement and evacuation of the 
hematoma with nail removal.  The veteran stated that he 
rested for several weeks and returned to normal activities, 
with some discomfort.  The nail grew in dystrophic with 
evidence of mycotic nail infection.  This had bothered him 
over the years and had become increasingly symptomatic.  He 
had previous podiatric debridement and had been placed on 
Sporanox.  He also complained of a lump over the big toe that 
had been symptomatic also.

Orthopedic examination revealed ankle dorsiflexors 0 degrees 
and the subtalar joint showed a normal 2:1 inversion/eversion 
ratio with no pain on range of motion.  Examination of the 
first metatarsal phalangeal joint revealed approximately 40 
degrees of dorsiflexion.  Examination of the hallux 
interphalangeal joint revealed approximately 45 degrees of 
plant flexion but the patient complained of subjective pain.  
There was a soft tissue mass over the proximal phalanx and 
extensor tendon measuring 1.2 centimeters by 0.8 centimeters 
which was freely movable under the skin.  There was no pain 
or inflammation associated with it.  There was no evidence of 
joint effusion or any inflammatory process.  There was a mild 
lateral deviation of the distal phalanx of he hallux 
interphalangeal joint.

Dermatological examination revealed distal hypertrophy of the 
nail on the left great toe as well as the remaining toes.  
The veteran stated that the nails became thick and brittle.  
The nail plate was an irregular shape.  There was no evidence 
of infection.

X-rays showed mild increase in the interphalangeal angle, 
with mild joint narrowing.  The examiner diagnosed probable 
onychomycosis and a ganglionic cyst of the left hallux.

A February 2000 private physician's letter shows that the 
veteran was diagnosed with subungual exostosis of the dorsal 
aspect of the distal phalanx of the left hallux.  The 
physician stated that it was his opinion that the condition 
was probably related to the accident that happened in the 
Navy.  The physician noted that this was probable because the 
right foot was asymptomatic and had not undergone the trauma 
received to the first great toe.

The veteran submitted three statements, from his sister, 
spouse, and a friend, stating that he complained of pain in 
the left great toe following service.

In a January 2006 letter, another physician stated that he 
had treated the veteran from January 15, 1993, to July 20, 
1998, with a working diagnosis of bursitis of the second 
metatarsal phalangeal joint of the left foot, complicated by 
chronic sciatica.  The treatment consisted of ultrasound 
applications, foot orthoses, and anti-inflammatory 
medication, both by mouth and local infiltration.

While the veteran alleges that he had problems with his left 
great toe and may have received treatment for his left foot 
injury after his discharge from service, there are no records 
which reflect treatment for left foot problems dated prior to 
January 1993, approximately 30 years after his separation 
from active service.  In view of the lengthy period without 
evidence of treatment, there is no objective evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of a chronic left 
foot disorder during the veteran's period of active service.  
No left foot injury is shown in service.  Additionally, his 
separation examination did not find a left foot injury.  
Furthermore, a reserve examination several months after his 
separation found his feet to be normal.  As there is no 
evidence of a chronic left foot problem during service or 
that any current foot or toe disability may be the result of 
the injury during the veteran's service, the Board finds that 
a VA examination is not required in this case.  There is no 
evidence showing that any arthritis of the left foot or great 
toe manifested to a compensable degree within one year 
following the veteran's separation from service.  Finally, 
the Board finds that the evidence establishing a medical 
nexus between military service and the veteran's current left 
foot problems is not persuasive.  Thus, service connection 
for residuals of an injury to the left foot is not warranted.

While the February 2000 private physician's opinion relates 
the veteran's left foot problems to service, the Board finds 
that opinion is based upon the veteran's subjective reported 
history to the physician, not upon review of the service 
medical records which are silent for any left foot injury 
inservice.  Transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber is a medical professional.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).

Further, there is no indication that the physician reviewed 
the veteran's file in connection with rendering the opinion, 
which further lessens the probative value of that opinion.  
In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated that:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...As 
is true with any piece of evidence, the 
credibility and weight to be attached to 
these opinions [are] within the province 
of the adjudicators...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the February 2000 private physician's 
opinion is not sufficient to establish that it is as likely 
as not that the veteran suffered a left foot injury in 
service because it is based upon the veteran's subjective 
account of his service injury.  To the extent that the 
opinion purports to relate left foot problems diagnosed many 
years later to the claimed inservice injury, the Board finds 
that the opinion is not persuasive.

The Board has considered the veteran's assertions and those 
lay statements submitted, that that his current left foot 
problems are related to his period of active service.  
However, to the extent that the veteran and the lay affiants 
relate his current problems to his service, their opinions 
are not probative.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left foot problems first manifested many years 
after his period of active service and are not related to his 
active service or to any incident therein.  No left foot 
injury is shown during the veteran's service in the service 
medical records.  As the preponderance of the evidence is 
against the appellant's claim for service connection for left 
foot and toe problems, the "benefit of the doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left great 
toe injury, with residuals of a foot fungus, and the claim is 
reopened.

Entitlement to service connection for a left great toe 
injury, with residuals of a foot fungus, is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


